Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

 

            1.            Purpose of Agreement.  The intent of this Separation
Agreement and General Release (“Agreement”) is to mutually, amicably and finally
resolve and compromise all issues and claims surrounding the employment of David
Loftus (“Mr. Loftus”) with Intersil Corporation or one of its
subsidiaries (collectively, the “Company”) and the termination thereof.  Mr.
Loftus and the Company are sometimes referred to collectively as the “Parties”
and each individually as a “Party”.  This Agreement becomes effective on the
eighth day after it is executed by Mr. Loftus (“Effective Date”).    THE COMPANY
IS NOT AUTHORIZED TO ENTER INTO THIS AGREEMENT UNTIL THE TERMS AND CONDITIONS OF
THE AGREEMENT HAVE BEEN REVIEWED AND APPROVED BY THE COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS OF INTERSIL.

 

            2.            Termination of Employment.    Mr. Loftus’ employment
as SVP, Worldwide Sales with the Company will terminate no later than Friday,
September 27, 2013 (the last date of Mr. Loftus’ employment being referred to
herein as the  “Termination Date”).    During the period of time from July 18,
2013 to the Termination Date,  Mr. Loftus will perform all of his job
responsibilities in a manner acceptable to the Company’s Chief Executive
Officer. The Company will pay Mr. Loftus the cash equivalent of any accrued,
unused vacation time as of the Termination Date.    Neither Mr. Loftus’
continuing participation in any equity or benefit programs nor Mr. Loftus’
execution of this Agreement will assure Mr. Loftus continued employment for any
particular period of time.         

 

            3.            Severance Benefits. Provided that (i) Mr. Loftus has
not, prior to September 27, 2013, terminated his employment with the Company;
(ii) the Company has not, prior to September 27, 2013, reasonably determined
that Mr. Loftus’ employment should be terminated for failure to perform; and
(iii) Mr. Loftus has executed this Agreement and the Employee Release Agreement
(attached hereto as Exhibit A and incorporated herein by reference), Mr. Loftus
will receive the severance benefits set forth in Sections 4 through 8 of this
Agreement (the “Severance Benefits”). Should any of the Severance Benefits be
provided to Mr. Loftus and Mr. Loftus fail to execute this Agreement within the
Waiting Period (as defined in Section 16 of this Agreement) and the Employee
Release Agreement or should Mr. Loftus execute and subsequently revoke the
Agreement as provided herein or the Employee Release Agreement, Mr. Loftus will
immediately reimburse the Company for all amounts paid to Mr. Loftus or paid on
his behalf by the Company after the Termination Date, except for those wages,
reimbursed expenses, and benefits earned by Mr. Loftus through the Termination
Date. Mr. Loftus acknowledges and agrees that, but for his execution of this
Agreement and the Employee Release Agreement, Mr. Loftus would not otherwise be
entitled to the Severance Benefits.

 

4.        Separation Payments:    

 

a)

The Company shall pay Mr. Loftus a lump sum payment in the amount of $329,000
(gross).  This lump sum payment consists of Mr. Loftus’ base pay for



-1-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

six (6) months and his incentive target pay for six (6) months. The lump sum
payment will be provided to Mr. Loftus as soon as administratively possible, but
no earlier than 21 days after Mr. Loftus executes the Employee Release
Agreement, and providing Mr. Loftus has not rescinded the Agreement as provided
herein.

 

b)

In the event that the Company terminates Mr. Loftus’ employment prior to
September 27, 2013 without a reasonable determination Mr. Loftus’ employment
should be terminated for failure to perform, the Company shall pay to Mr. Loftus
an amount equal to his base pay for the period beginning with the day following
his termination and ending on September 27, 2013; and

 

c)

All payments made pursuant to this Section 4 will be made after deducting all
legally required state and federal withholdings.

 

5.         Stock Options: Stock options issued to Mr. Loftus prior to the
Termination Date under the Company’s 2008 Equity Compensation Plan, as amended
(the “Plan”), will continue to vest through April 2, 2014.  Any unvested stock
options held by Mr. Loftus after April 2, 2014 will no longer be exercisable by
Mr. Loftus and will be cancelled.  Mr. Loftus will have 90 calendar
days immediately following the vesting of any stock options to exercise such
stock options.  After such 90-day period any unexercised vested stock options
held by Mr. Loftus will no longer be exercisable and will expire.

 

6.        Restricted Stock Units (RSUs)/Deferred Stock (DSUs): Unvested RSUs and
unvested DSUs held by Mr. Loftus will continue to vest through April 2, 2014. 
Any RSUs and DSUs held by Mr. Loftus that have not become vested as of April 2,
2014 will expire and be forfeited. All RSUs and DSUs that have become vested as
of April 2, 2014 will be distributed as quickly as administratively possible,
but in no event prior to the eighth day following Mr. Loftus’ execution of this
Agreement. 

 

7.        Market Stock Units (MSUs) and Market Stock Options (MSOs): MSUs and
MSOs awarded to Mr. Loftus under the Company’s 2012 and 2013 Market Stock Units
Program (MSU Program) will continue to vest until the Termination Date.  MSUs
and MSOs held by Mr. Loftus that have not become vested as of the Termination
Date will expire and be forfeited.

 

8.         Welfare Benefits.    Mr. Loftus will receive continuing insurance
coverage for him and his family through September 30, 2013 provided under the
Company’s medical, dental and vision plans at the cost to Mr. Loftus immediately
prior to the Termination Date,  but only for those plans in which Mr. Loftus and
his family were enrolled as of the Termination Date (“Welfare Benefits”). 
Beginning October  1, 2013,  Mr. Loftus will be eligible for medical, dental and
vision coverage under the Consolidated Omnibus Budget Reconciliation
Act (COBRA).  For the period beginning October 1, 2013 and ending March 31,
2014,  Mr. Loftus will be eligible to receive these benefits at a subsidized
rate equal to the cost to Mr. Loftus immediately prior to the Termination Date,
provided that Mr. Loftus timely elects COBRA medical coverage.  The subsidized
COBRA rates pursuant to this Section 8 will cease if Mr. Loftus becomes employed



-2-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

by another employer prior to March 31, 2014.  Any life insurance that Mr. Loftus
had through Intersil’s life insurance program as of the Termination Date will
cease as of September 27, 2013.  Mr. Loftus can choose to convert his current
life insurance coverage per the terms of Intersil’s life insurance conversion
program through CIGNA. 

 

9.         Mr. Loftus’ Consideration and Employee Release Agreement.    Mr.
Loftus will, as of the Termination Date, execute the Employee Release Agreement
attached hereto as Exhibit A, provided that such Employee Release Agreement has
become binding and effective in accordance with the terms thereof on or before
the twenty-first (21st) day following the Termination Date. Such Employee
Release Agreement will specifically relate to all of Mr. Loftus’ rights and
claims, whether he is aware of them or not at the time of such execution and
shall confirm Mr. Loftus’ obligations under any proprietary information
agreement with the Company.  In the event that Mr. Loftus does not execute
the Employee Release Agreement such that it is binding and effective (and all
applicable revocation periods have expired) within twenty-one (21) days
following the Termination Date, no further Severance Benefits will be payable
under this Agreement.

 

10.      Proprietary / Confidential Information.      Mr. Loftus acknowledges
and agrees that Mr. Loftus remains bound by the terms of the Company’s employee
 agreement concerning Intersil proprietary and confidential information, which
Mr. Loftus executed as a condition of employment, whose terms are incorporated
herein by reference.  Mr. Loftus acknowledges that Mr. Loftus’ services for the
Company have, may, or will, prior to and through the Termination Date, bring Mr.
Loftus into close contact with confidential affairs of the Company, such as
information not readily available to the public concerning the Company’s
finances and operating results, its markets, personnel, operational methods and
other business affairs and methods, technical data, computer software and other
proprietary intellectual property, other information not readily available to
the public, and plans for future developments relating thereto.  In recognition
of the foregoing, Mr. Loftus covenants and agrees that Mr. Loftus will keep
secret all confidential matters of the Company and its subsidiaries known to Mr.
Loftus which are not otherwise in the public domain and will not intentionally
disclose them to anyone outside of the Company, wherever located, except with
the Company’s prior written consent, nor use such confidential matters for any
purpose.

 

11.        Confidentiality of Agreement.    Mr. Loftus agrees that the terms and
conditions of this Agreement are strictly confidential and he will not disclose,
discuss or reveal the existence or the terms of this Agreement to any persons,
entities or organizations other than his spouse, his attorneys and accountants
or as required by court order. 

 

12.        Interpretation and Construction of Agreement.  This Agreement will be
construed, interpreted, and governed in accordance with the laws of the State of
Florida without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Florida to the rights and duties of the parties.  Regardless of which
party initially drafted this Agreement, it will not be construed against any one
party, and will be construed and enforced as a mutually prepared Agreement.





-3-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

            13.            No Admission of Liability.  By entering into this
Agreement, the Company is not admitting to any liability, wrongdoing or legal
violation whatsoever with regard the employment relationship between the parties
or with respect to any claims released herein.  The Company expressly denies any
and all such liability and wrongdoing.

 

14.          Non-Disparagement.  Mr. Loftus agrees that he will not engage in
any conduct that is injurious to the Company's reputation and interests,
including but not limited to disparaging (or inducing or encouraging others to
disparage) the Company or any of its directors, officers, employees or agents. 
The Company agrees not to engage in any disparagement of Mr. Loftus.
 Notwithstanding the above, neither the Mr. Loftus nor the Company will be
prohibited from providing truthful information in response to a subpoena or
other legal process.

 

15.         Non-Solicitation and Non-Compete.  Mr. Loftus agrees that he will
not:

 

a)

for a period of twelve (12) months from the Termination Date,  solicit or
induce, or cause to solicit or induce, directly or indirectly, any employees,
 consultants or agents of the Company, to leave the Company or in any way modify
their relationship with the Company.  This restriction includes disclosing any
information concerning the Company's employees, including without limitation,
names, contact information, job responsibilities, skills and performance
ratings.

 

b)

for a period of twelve (12) months from the Termination Date,  knowingly and
willfully interfere, directly or indirectly, with any business relationship
between the Company, on the one hand, and any other person or entity, on the
other hand.

 

c)

for the period beginning on the day after the Termination Date and ending on
April 2, 2014, directly or indirectly participate in, engage in or hold any
interest in, or otherwise deal or become associated with, any business that is
engaged in offering products or services related to products or services that
are in fact competitive with the products or services being offered by Intersil,
or with respect to which Intersil has taken active steps to offer, on the
Termination Date.  The non-compete covenant in the preceding sentence shall
apply in the geographic areas of:  (i) the counties of Santa Clara, San Mateo,
San Diego, Orange and San Francisco of California; (ii) California; (iii) the
counties of Bexar, Dallas, Harris and Travis of Texas; (iv) Texas; (v) the
Unites States of America; and (vi) the world.

 

In the event Intersil reasonably determines that Mr. Loftus is in breach of his
obligations under this Section 15, he will, upon written demand from Intersil,
immediately pay back to the Company the lump sum payment of $329,000 made to him
pursuant to Section 4.

 

            16.            Waiting Period.  Pursuant to the Age Discrimination
in Employment Act and the



-4-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Older Workers’ Benefit Protection Act, the Company hereby advises Mr. Loftus to
consult with an attorney prior to signing this Agreement.  The Company also
advises Mr. Loftus that he has up to twenty-one (21) days within which to
consider whether he should sign this Agreement (the “Waiting Period”).  Mr.
Loftus may execute the Agreement at any time within this 21-day period.  In
addition, should Mr. Loftus choose to sign the Agreement, he will have
seven (7) days following the date on which he signed the Agreement to revoke it
by faxing a written revocation to Vern Kelley, Intersil’s Senior Vice President,
 Human Resources, facsimile number 321-729-1007.  This Agreement does not become
effective until after this seven-day revocation period has elapsed.

 

17.         Complete and Voluntary Agreement.    Mr. Loftus acknowledges
that: he has read and understands this Agreement; that he has had the
opportunity to seek legal counsel of his own choosing and to have the terms of
the Agreement fully explained to him and may have been assisted by legal counsel
in the negotiation of the terms of this Agreement; that he is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained herein; and that he is executing this Agreement voluntarily,
free of any duress or coercion.

 

18.         Savings Clause.  Should any of the provisions of this Agreement be
determined to be invalid or unenforceable by a court or government agency of
competent jurisdiction, it is agreed that such determination will not affect the
enforceability of the other provisions herein.  The parties intend that this
Agreement be enforced to the fullest extent permitted by law and agree that it
does not cover claims which cannot be released as a matter of law.    

 

19.         Scope of Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Except as expressly
provided herein and except for the terms of the Employee Agreement concerning
Intersil’s proprietary and confidential information, this Agreement supersedes
and renders null and void any and all prior agreements between Mr. Loftus and
the Company.    No provision of this Agreement may be waived except by a writing
signed by the Party to be charged, nor may this Agreement be amended except by a
writing executed by both Parties.

 

20.        Mediation & Arbitration.    All claims or disputes relating to this
Agreement or Mr. Loftus’ employment with the Company including but not limited
to any disputes or claims relating to Mr. Loftus’ compensation, benefits,
promotions, demotions, discipline, treatment, adverse employment actions,
discharge and other terms and conditions of Mr. Loftus’ employment which cannot
be settled through direct discussions, will be submitted to mediation
administered by the National Arbitration Forum under its rules in effect on the
date of this Agreement.  If such claim or dispute cannot be settled by
mediation, the Company and Mr. Loftus agree to settle the claim or dispute by
binding arbitration before a single arbitrator in accordance with the rules of
the National Arbitration Forum in effect on the date of this Agreement.  The
Company and Mr. Loftus hereby waive any right to a jury trial in favor of
arbitration of any such claims or disputes including any and all claims for
compensation or



-5-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

benefits of any kind, breach of contract, discrimination, harassment,
retaliation, any tort of any nature, and any and all claims arising under any
federal, state or local statute, law, ordinance or regulation, including but not
limited to the Civil Rights Act of 1866, 1964 (Title VII) and 1991, the Age
Discrimination and Employment Act of 1967, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Equal Pay Act, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act, and
all amendments to such laws; except an action for damages or injunctive relief
to enforce any non-disparagement and non-solicitation provisions of this
Agreement or those related to the breach or threatened breach of the Company’s
Employee Agreement may, at the Company’s discretion, be brought in any court
having jurisdiction thereof or be settled by arbitration pursuant to this
section.  Any award entered by the arbitrator, including awards for monetary
damages and injunctive relief, will be final and binding and judgment may be
entered thereon by any party in any court of competent jurisdiction.  The
Federal Rules of Civil Procedure and the Federal Rules of Evidence will apply to
any arbitration proceedings and the arbitrator will have the power to decide any
motions brought by Mr. Loftus or the Company including motions for summary
judgment.  The arbitrator will have the power to award attorney’s fees and costs
available under applicable law.  Except as otherwise agreed by the Company and
Mr. Loftus, all mediation and arbitration proceedings will be held in
Brevard County, Florida.    

 

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A FULL RELEASE OF LEGAL CLAIMS,
BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS.



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
Parties have executed the foregoing Agreement.            

 

 

/s/ David Loftus

David Loftus

 

Dated: July 18, 2013

 

                                                                         

 

 

INTERSIL CORPORATION:

 

/s/ Vern Kelley

Vern Kelley

SVP, Human Resources

 

Authorized Representative’s Name

 

Dated: July 18, 2013

 

 





-6-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

                                                                                    Exhibit
A

Employee Release Agreement

            Except as otherwise set forth in this Employee Release Agreement
(the “Agreement”), I, David Loftus, hereby release, acquit and forever discharge
Intersil Corporation (the “Company”), its subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
date I sign this Agreement, including but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; The federal Civil Rights Act
of 1991, as amended; 42 U.S.C. § 1981; the Unruh Act; the Whistleblower
Protection Act; the Federal False Claims Act; the Rehabilitation Act of 1973;
the Equal Pay Act; the Older Workers’ Benefit Protection Act; the Employment
Retirement Income Security Act; the California Family Right Act; the Family and
Medical Leave Act; the California Labor Code and all other local, state, and
federal laws and regulations relating to or governing employment; any and all
claims for attorneys’ fees or costs; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; constructive discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing.

            I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”  

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company or any other related party
identified above.  Accordingly, I agree and acknowledge that the above general
release provision applies not only to claims that are presently known,



-7-

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

suspected, or disclosed to me, but also to claims that are presently unknown,
unsuspected, or undisclosed to me.  I acknowledge that I am assuming the risk
that the facts may turn out to be different from what I believe them to be and
agree that the general release in this Agreement shall be in all respects
effective and not subject to termination or rescission because of such mistaken
belief.

          I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Agreement; (b) I have the right to consult with
an attorney prior to executing this Agreement; (c) I have twenty-one (21) days
to consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following my execution of this
Agreement to revoke the Agreement by providing written notice to the Company;
and (e) this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by me, provided that the Company has also executed this
Agreement by that date.

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A FULL RELEASE OF LEGAL CLAIMS,
BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS.



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
Parties have executed the foregoing Agreement.

DAVID LOFTUS                                                            INTERSIL
CORPORATION

 

 

 

 

 

By:

Dated:

 

Title:

 

 

Date:

 



-8-

 

 

--------------------------------------------------------------------------------